PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Illumix Surgical Canada Inc.
Application No. 16/540,833
Filed: 14 Aug 2019
For: MALLEABLE RETRACTOR


:
:
:
:	DECISION ON PETITION
:
:



This is a decision on the PETITION TO ACCEPT UPDATED APPLICATION DATA SHEET, filed May 19, 2022, which will be treated as a petition under 37 CFR 1.78(c) and (e) to accept an unintentionally delayed claim under 35 U.S.C. 119(e) and 120 for the benefit of priority to the prior-filed applications listed in the Corrected ADS Form (“ADS”), filed February 1, 2022.

The petition under 37 CFR 1.78(c) and (e) is DISMISSED.

A petition for acceptance of a claim for late priority under 37 CFR 1.78(c) and 1.78(e) is only applicable to those applications in which a proper benefit claim is filed after the expiration of the period specified in 37 CFR  1.78(a)(4) and 1.78(d)(3). 
 	
The petition under 37 CFR 1.78(c) and 1.78(e) must be accompanied by:  


(1) 	the reference required by 35 U.S.C. 120 and 119(e) and 37 CFR 1.78(d)(2) and 1.78(a)(3) of the prior-filed application, which must be filed in an Application Data Sheet1;
(2) 	the petition fee set forth in § 1.17(m); and
(3)  	a statement that the entire delay between the date the claim was due under 37 CFR 1.78(d)(3) and 1.78(a)(4) and the date the claim was filed was unintentional.  The Director may require additional where there is a question whether the delay was unintentional.

The petition does not comply with (3) above. 


Petitioner has not submitted the required statement of unintentional delay. Please submit a statement that the entire delay between the date the claim was due under 37 CFR 1.78(d)(3) and 1.78(a)(4) and the date the claim was filed was unintentional.  

In addition, since this petition was filed more than two years after the date the domestic benefit claim was due, the Office requires an explanation of the delay. The USPTO requires additional information concerning whether a delay in seeking acceptance of a delayed benefit claim was unintentional where the petition to accept such benefit claim was filed more than two years after the date the benefit claim was due. See Clarification of the Practice for Requiring Additional Information in Petitions Filed in Patent Applications and Patents Based on Unintentional Delay, 85 FR 12222 (March 2, 2020).  Therefore, additional information that provides an explanation of the circumstances surrounding the delay that establishes the entire delay was unintentional is required.

Petitioner is reminded the burden of proof to establish that the delay from the due date for the domestic benefit claim until the filing of a grantable petition was unintentional within the meaning of 35 U.S.C. 119 and 120 and 37 CFR 1.78 rests with the petitioner.  

Applicant attempted to file a benefit claim on August 14, 2019 and again on Monday, December 16, 2019.  The benefit claim in the August 14, 2019 ADS was not accepted because the relationship between the subject application and Application No. 15/642,426 was incorrect. The benefit chain fell apart at the first link. Therefore, none of the information presented in the August 14, 2019 ADS was entered.  

The benefit information presented in the December 16, 2019 ADS was not accepted because it was not in compliance with 37 CFR 1.76(c)(2). 

37 CFR .176(b)(5) states:

(b) Bibliographic data. Bibliographic data as used in paragraph (a) of this section includes:

(5)	Domestic benefit information. This information includes the application number, the filing date, the status (including patent number if available), and relationship of each application for which a benefit is claimed under 35 U.S.C. 119(e), 120, 121, 365(c), or 386(c). Providing this information in the application data sheet constitutes the specific reference required by 35 U.S.C. 119(e) or 120 and 1.78(emphasis added).

37 CFR 1.76(c)(2) provides, in pertinent part:

An application data sheet providing corrected or updated information may include all of the sections listed in paragraph (b) of this section or only those sections containing changed or updated information. The application data sheet must include the section headings listed in paragraph (b) of this section for each section included in the application data sheet, and must identify the information that is being changed, with underlining for insertions, and strike-through or brackets for text removed … (emphasis added).

MPEP 605.02 II. CORRECTING AND UPDATING AN ADS OR INFORMATION OTHERWISE OF RECORD states:

37 CFR 1.76(c) provides the procedure for correcting and updating not only an application data sheet (ADS), but also information otherwise of record (e.g., information provided on the most recent filing receipt). Any ADS filed after the filing date of the application is considered a corrected (or updated) ADS even if an ADS was not previously submitted. Such a corrected ADS must identify the information that is being changed with underlining for insertions and strike-through or brackets for text removed, except that identification of information being changed is not required for an ADS included with an initial submission under 35 U.S.C. 371. In general, the identification of the information being changed should be made relative to the most recent filing receipt… (emphasis added).

The benefit information presented in the December 16, 2019 ADS was not accepted because applicant attempted to make changes to the benefit information relative to the contents of a prior filed ADS, not the contents of the most recent filing receipt. A review of the November 27, 2019 updated filing receipt reveals the domestic priority data of record. It states:

Domestic Applications for which benefit is claimed – None. 


This was and is the benefit information of record. Therefore, all information pertaining to Prior Application Nos. 15/642,426 and 62/457,962 is information to be inserted, and must be underlined per 37 CFR 1.76(c)(2). 

A proper (but late) benefit claim was filed on February 1, 2022 with a $1050 petition fee.  However, no petition under 37 CFR 1.78(c) and (e) was filed. 

Petitioner must explain why the initial petition was not filed until May 19, 2022. What date and under what circumstances did petitioner discover there was a problem with the benefit information? When was the petition filed relative to that date? Applicant attempted to correct the benefit information on February 1, 2022, so applicant must have discovered the benefit information was incorrect at some point between December 16, 2019 (the date the Supplemental ADS was filed) and February 1, 2022.

When addressing the delay, petitioner is reminded that an intentional course of action is not rendered unintentional when, upon reconsideration, the petitioner changes his or her mind as to the course of action that should have been taken. See In re Maldague, 10 USPQ2d 1477, 1478 (Comm’r Pat. 1988). Petitioner’s failure to carry the burden of proof to establish that the “entire” delay was “unintentional” may lead to the denial of a petition under 37 CFR 1.78, regardless of the circumstances that originally resulted in the failure to timely submit the domestic benefit claim. 

Petitioner should note that the party whose delay is relevant is the party having the right or authority to file the domestic benefit claim in the above-identified application. When the applicant assigns the entire right, title, and interest in an invention to a third party (and thus does not retain any legal or equitable interest in the invention), the applicant’s delay is irrelevant in evaluating whether the delay was unintentional. See Kim v. Quigg, 718 F. Supp. 1280, 1284, 12 USPQ2d 1604, 1607-08 (E.D. Va. 1989). See MPEP 711.03(c)(II)(C)-(F) for additional guidance on the information required to establish that the entire delay was unintentional.

Petitioner is encouraged to file a renewed petition under 37 CFR 1.78(c) and (e) – no additional petition fee due - and a statement of facts discussing the date and under what circumstances petitioner discovered there was a problem with the benefit information. The entire delay between the date the benefit claim was due and the date the benefit claim and grantable petition under 37 CFR 1.78(c) and (e) were filed must be unintentional.

Further correspondence with respect to this matter should be delivered through one of the following mediums:

By mail:		Mail Stop PETITIONS
			Commissioner for Patents
Post Office Box 1450			
			Alexandria, VA 22313-1450

By hand:		Customer Service Window
			Mail Stop Petitions
			Randolph Building
			40l Dulany Street
			Alexandria, VA 22314

By fax:			(571) 273-8300
			ATTN: Office of Petitions

Registered users may file via EFS-Web.

Telephone inquiries may be directed to the undersigned at (571) 272-3230.


/SHIRENE W BRANTLEY/Attorney Advisor, OPET                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
    

    
        1  37 CFR 1.78(d)(2) explicitly requires the reference to be presented in an ADS.